Stephens, J.
The judgment of this court reversing the superior court upon the general grounds (30 Ga. App. 712, 119 S. E. 337), having been reversed and held erroneous upon certiorari by the Supreme Court (157 Ga. 909, 122 S. E. 881), the judgment of reversal originally ren*454deved by this court must necessarily be vacated, and that part of the opinion of this court upon which the reversal is predicated must therefore be withdrawn. Since the record presents no other assignment of error for this court’s consideration, the judgment of the superior court must necessarily be affirmed.
Decided June 16, 1924.
Roger D. Flynt, Ira N. Eubanks, for plaintiff.
Brock, Sparks & Russell, J. E. Burch, for defendants.

Judgment affirmed.


Jenlcins, P. J., and Bell, J., concur.